                  Case 3:20-cv-05438-JLR Document 54 Filed 10/14/20 Page 1 of 2




 1                                                                  The Honorable James L. Robart

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8
     MICHAEL RANDALL and ALLEN FINNEY, )                  Case No. 3:20-cv-05438-JLR
 9   individually and on behalf of themselves and all )
     others similarly situated,                       )   ORDER GRANTING AGREED
10                                                    )   MOTION TO RENOTE
                                         Plaintiff, )     PLAINTIFFS’ MOTION AND SET
11                                                    )   BRIEFING SCHEDULE
             v.                                       )
12                                                    )
     INTEGRATED COMMUNICATION                         )
13   SERVICE, INC.; COMCAST                           )
     CORPORATION; and COMCAST CABLE                   )
14   COMMUNICATIONS MANAGEMENT, LLC, )
                                                      )
15                                    Defendants. )

16            The Court, having received and considered Defendants’ Agreed Motion to Renote

17   Plaintiffs’ Motion and Set Briefing Schedule (“Motion”), HEREBY GRANTS the Motion and

18   issues the following ORDER: Defendants’ Response is due November 12, 2020, Plaintiffs’

19   Reply is due November 23, 2020, and the Motion Noting date is extended to November 27,

20   2020.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

     ORDER GRANTING AGREED MOTION TO RENOTE                                 BARRAN LIEBMAN LLP
                                                                       601 SW SECOND AVENUE, SUITE 2300
     PLAINTIFFS’ MOTION AND SET BRIEFING SCHEDULE                           PORTLAND, OR 97204-3159
     -1                                                               PHONE (503) 228-0500 FAX (503) 274-1212

     Case No. 3:20-cv-05438-JLR
     00929531.1
                  Case 3:20-cv-05438-JLR Document 54 Filed 10/14/20 Page 2 of 2




 1            IT IS SO ORDERED.
 2            Dated this 14th day of October, 2020.

 3

 4                                                    A
                                                  _______________________________________
                                                  THE HONORABLE JAMES L. ROBART
 5                                                UNITED STATES DISTRICT JUDGE
     Submitted by:
 6
     s/Sean P. Ray
 7   Sean P. Ray, WSBA No. 47152
     Trevor R. Caldwell, WSBA No. 56018
 8   sray@barran.com
     tcaldwell@barran.com
 9   BARRAN LIEBMAN LLP
     601 SW Second Avenue, Suite 2300
10   Portland OR 97204
     Phone: 503-228-0500
11
     Attorneys for Defendant INTEGRATED COMMUNICATION SERVICE, INC.
12
     s/Susan K. Stahlfeld
13   Susan K. Stahlfeld, WSBA No. 22003
     Katie Loberstein, WSBA No. 51091
14   susan.stahlfeld@millernash.com
     katie.loberstein@millernash.com
15   MILLER NASH GRAHAM & DUNN LLP
     Pier 70, 2801 Alaskan Way, Suite 300
16   Seattle, WA 98121
     Phone: (206) 624-8300
17
     s/Andrew P. Frederick
18   Daryl S. Landy. Pro Hac Vice
     Andrew P. Frederick, Pro Hac Vice
19   Nicole L. Antonopoulos, Pro Hac Vice
     daryl.landy@morganlewis.com
20   andrew.frederick@morganlewis.com
     nicole.antonopoulos@morganlewis.com
21   MORGAN, LEWIS & BOCKIUS LLP
     600 Anton Boulevard, Suite 1800
22   Costa Mesa, CA 92626
     Phone: (714) 830-0600
23
     Attorneys for Defendants
24   COMCAST CORPORATION and COMCAST CABLE COMMUNICATIONS
     MANAGEMENT, LLC
25

26

     ORDER GRANTING DEFENDANTS’ UNOPPOSED MOTION FOR                      BARRAN LIEBMAN LLP
                                                                     601 SW SECOND AVENUE, SUITE 2300
     RELIEF FROM DEADLINE TO RESPOND TO PLAINTIFFS’                       PORTLAND, OR 97204-3159
     MOTION FOR CONDITIONAL CERTIFICATION - 2 Case No.              PHONE (503) 228-0500 FAX (503) 274-1212

     3:20-cv-05438-JLR
     00929531.1
